                       UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

UNITED STATES OF AMERICA,                                  )
                                                           )
              Plaintiff,                                   )
     vs.                                                   )
BRIAN K RUCKER                                             ) Case No. 09-00290-01-CR-W-DGK
                                                           )
              Defendant.                                   )



           ORDER MODIFYING CONDITIONS OF SUPERVISED RELEASE

       For good and sufficient cause, as shown by the U.S. Probation Office in its memorandum
of June 19, 2019, and a hearing having been waived by defendant, it is hereby ORDERED that
the following be added to the conditions of supervised release for Brian K Rucker:

       The defendant will reside in and satisfactorily participate in a residential
       reentry center program, until discharged by the center director after
       consultation with the Probation Office, for a period not to exceed 120 days.

                                                                        /s/ Greg Kays
                                                                      GREG KAYS
                                                                 U.S. DISTRICT JUDGE


Dated at Kansas City, Missouri, this           20th            day of        June       , 2019.




         Case 4:09-cr-00290-DGK Document 62 Filed 06/20/19 Page 1 of 1
